PER CURIAM.
Jesus Bernal filed a petition for writ of mandamus in the circuit court seeking to compel his court-appointed trial attorney to provide him with “all documents produced on his behalf and at public expense” related to his criminal case. The judge dismissed Mr. Bernal’s petition as being “too broad” because he did not identify *113with specificity which documents—prepared at public expense—he sought to obtain from counsel. Based on the vagueness of the word “produced” in the context of Mr. Bernal’s request, we affirm the judge’s order denying the petition for writ of mandamus but do so without prejudice to Mr. Bernal’s filing of a new request for counsel “to provide him with copies of specifically identified items that he is legally entitled to receive without charge.” Vann v. State, 8 So.3d 1244, 1245 (Fla. 2d DCA 2009); see also LaFlower v. State, 929 So.2d 58, 58 (Fla. 5th DCA 2006); Potts v. State, 869 So.2d 1223, 1225 (Fla. 2d DCA 2004).
AFFIRMED without prejudice.
LEWIS, WETHERELL, and JAY, JJ., concur.